Exhibit 10.61.1

 

2nd AMENDMENT OF

RESTRICTED STOCK AWARD AGREEMENT

 

This 2nd Amendment of Restricted Stock Award Agreement is between Path 1 Network
Technologies Inc. (“Path 1”) and David Carnevale (“the Participant”) as of May
24, 2005. It amends the Restricted Stock Award Agreement between the parties
dated October 23, 2003 (the “Stock Agreement”).

 

1. A new Section 14 is added to the Stock Agreement to read in full as follows:

 

14. Special Vesting of Pent-Up Restricted Stock. Notwithstanding anything in
Section 3(b) to the contrary, the 15,625 shares of Restricted Stock which were
scheduled to have vested by May 26, 2005, but did not vest by May 26, 2005
because on each scheduled vesting date and continuously thereafter a “closed
window period” has been in effect (the “Pent-Up Restricted Stock”), shall vest
in accordance with this Section 14. On each of June 1, 2005 and the same day of
each of the nine succeeding calendar months (the ten “Monthly Vesting Dates”),
one-tenth of the Pent-Up Restricted Stock shall vest, based on the Participant’s
continuous employment with the Company through such respective Monthly Vesting
Dates, and without regard to whether or not a “closed window period” is in
effect on any such respective Monthly Vesting Date.

 

In consideration for the Company’s agreement to add this Section 14 to the Stock
Agreement, the Participant

 

(a) is entering into a Rule 10b5-1 stock selling plan calling for the sale, on
the trading day following each respective Monthly Vesting Date, of enough
Pent-Up Restricted Stock to generate gross proceeds equal to 40% of the gross
taxable income recognized by the Participant on such Monthly Vesting Date by
virtue of such vesting, and not calling for any other sales, and calling for the
direct payment to the Company from such gross proceeds of an amount equal to the
required Federal and California tax withholding amounts, and

 

(b) agrees not to ever sell, assign or otherwise transfer any more than one-half
of the Restricted Stock then vested which is not sold or to be sold under such
Rule 10b5-1 plan, unless the Company is acquired, the Participant leaves the
service of the Company, or such sale, assignment or transfer is allowed (i) by
an express written permission of the Company’s Compensation Committee, which may
be granted or withheld in the Committee’s sole discretion, or (ii) if the
Committee and the Participant can reach such an agreement, by a contractual
algorithm (which may include any agreed-upon parameters and values) which is set
forth in a written agreement for such purpose.

 

2. It is the sole responsibility of the Participant to establish the Rule 10b5-1
stock selling plan. Path 1 has no obligation to provide any assistance in
preparing or establishing such a plan; and if Path 1 does provide or has
provided any such assistance, Path 1 shall have no obligation to provide any
further assistance. The Participant shall



--------------------------------------------------------------------------------

have the sole responsibility both to ensure that the plan fully complies with
Section 14(a) and to look to his own interests as to every other aspect of the
plan.

 

3. Even if the Participant fails to establish, or terminates, a complying Rule
10b5-1 stock selling plan, Section 14(b) will remain in full force and effect.

 

4. Except as expressly amended by this Amendment, the Stock Agreement remains
unchanged and in full force and effect.

 

5. The parties acknowledge that they have the right to have been represented by
legal counsel of their own choosing, and that Heller Ehrman LLP and Hayden
Trubitt are representing Path 1 and are not representing the Participant.

 

/s/ David A. Carnevale

David A. Carnevale

PATH 1 NETWORK TECHNOLOGIES INC. By:  

/s/ John Zavoli

   

John Zavoli, President and CEO

 

2